DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 07/30/2019.  
Claims 1-13 and 16-22 are pending. 
Claims 14-15 are canceled.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 07/30/2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claims 1, 2, 3 and 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are Claims 1 and 2 are UE and Radio Node apparatus claims respectively, shows method claims of performing steps; however, missing the structure.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 13 and 16-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al., (US 2014/0328329 A1, herein after Novlan) in view of Seo et al., (US 2016/0270066 A1, herein after Seo).

	Novlan discloses A user equipment, UE, for a Radio Access Network, the UE (40) being configured: for sidelink communication on a sidelink (Fig. 4 UEs 114-116, Network 102, 103): and to transmit acknowledgement signaling pertaining to sidelink data, (A resource used for a UE to transmit the acknowledgement message can be configured to the UE…receiving UEs can be configured to feedback an acknowledgement message per D2D transmission channel ¶ [0443, 0445], interpreted UE to transmit ACK message related to sidelink data…sidelink data is interpreted as D2D ) the sidelink data comprising at least one element, (¶ [0445] data elements interpreted as transmission channels…a single message consisting of multiple fields, with each field corresponding to a measurement for a different D2D transmission channel, can be configured for the receiving UE to report. ) the acknowledgement signaling having a signaling format comprising at least one substructure, each of the substructures carrying acknowledgement information pertaining to one of the data elements (¶ [0445] acknowledgment substructures is interpreted as a feedback message comprises one or more fields…the feedback information for all D2D transmission channels a receiving UE is currently configured to provide feedback on are provided in a single message…a single message consisting of multiple fields, with each field corresponding to a measurement for a different D2D transmission channel, can be configured for the receiving UE to report); each of the acknowledgment substructures [[is]] being mapped to a different one of the data elements based on at least one (a single bitmap, with each bit corresponding an Acknowledgement (ACK) or Negative Acknowledgement (NACK) value for a different D2D transmission channel, can be configured for the receiving UE to report, ¶ [0445], interpreted as each bit of ACK or NACK value for D2D transmission channel as each of ack substructures mapped to data elements, a single bitmap with each bit interpreted as position indication…UE performing direct transmission is configured by the network and is indicated to the UE by common (e.g. SIB) or dedicated (e.g. RRC) control signaling, ¶ [0407, ¶ [0006]]).
Novlan does not disclose acknowledgement position indication provided in control signaling received by the UE.
Seo discloses acknowledgement position indication provided in control signaling received by the UE (In PDCCH(s) corresponding to the next DL assignment, the TPC field may be interpreted as a field (i.e., ACK/NACK Resource Indicator (ARI) field) indicating PUCCH resources to be used for ACK/NACK transmission, ¶ [0228]. PUCCH resources for transmitting ACK/NACK of several PDSCHs transmitted over several subframes and/or several CCs may be determined from PDCCH ARI (i.e., TPC field of PDCCH of DAI>1) ¶ [0230, 0235, 0207]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Novlan by using the features, as taught by Seo in order to efficiently improve transfer rate and remarkably improve frequency efficiency ¶ [0062].  

Claims 2 and 4,
 radio node configured to: transmit control signaling (signaling information regarding the one or more configured pools of D2D communication resources by the eNB to a first User Equipment (UE) and a plurality of UEs using a common broadcast channel, ¶ [0006]. Figs. 1, 4 and 5 shows eNB interpreted as a radio node for a RAN…) the acknowledgement position indication indicating a mapping of at least one acknowledgement substructure of a signaling format comprising at least one substructure to a corresponding data element of sidelink data, 4Attorney Docket No: 1557-985PUS (P71396_USi1) (a single bitmap, with each bit corresponding an Acknowledgement (ACK) or Negative Acknowledgement (NACK) value for a different D2D transmission channel, can be configured for the receiving UE to report, ¶ [0445], interpreted as each bit of ACK or NACK value for D2D transmission channel as each of ack substructures mapped to data elements, a single bitmap with each bit interpreted as position indication…)being mapped for carrying acknowledgement information pertaining to the data element (¶ [0445] acknowledgment substructures is interpreted as a feedback message comprises one or more fields…the feedback information for all D2D transmission channels a receiving UE is currently configured to provide feedback on are provided in a single message…a single message consisting of multiple fields, with each field corresponding to a measurement for a different D2D transmission channel, can be configured for the receiving UE to report).

Seo discloses control signaling comprises an acknowledgement position indication (In PDCCH(s) corresponding to the next DL assignment, the TPC field may be interpreted as a field (i.e., ACK/NACK Resource Indicator (ARI) field) indicating PUCCH resources to be used for ACK/NACK transmission, ¶ [0228]. PUCCH resources for transmitting ACK/NACK of several PDSCHs transmitted over several subframes and/or several CCs may be determined from PDCCH ARI (i.e., TPC field of PDCCH of DAI>1) ¶ [0230], RRC signaling ¶ [0207, 0235]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Novlan by using the features, as taught by Seo in order to efficiently improve transfer rate and remarkably improve frequency efficiency ¶ [0062].  
Claims 5 and 16,	
Novlan discloses wherein the acknowledgement signaling is transmitted to at least one of another user equipment and a network node (the receiving UEs 114 and 501 can provide feedback notifications in a D2D TII, and the reports may be relayed to the transmitting UEs via the eNB 102 according to Step (3) of FIG. 5, ¶ [0183]… a single bitmap, with each bit corresponding an Acknowledgement (ACK) or Negative Acknowledgement (NACK) value for a different D2D transmission channel, can be configured for the receiving UE to report, ¶ [0445]).
Claim 16 encompass limitations that are similar to limitations of claim 5.  Thus, it is rejected with the same rationale applied against claim 5 above.

Claims 6 and 17,
Novlan discloses wherein acknowledgement information represents one of an acknowledgment and a non-acknowledgement of correct reception of the corresponding data element (a single message consisting of multiple fields, with each field corresponding to a measurement for a different D2D transmission channel, can be configured for the receiving UE to report. a single bitmap, with each bit corresponding an Acknowledgement (ACK) or Negative Acknowledgement (NACK) value for a different D2D transmission channel ¶ [0445]. It is interpreted as a multiple fields can have one Ack and other filed can have Nack in a single message).
Claim 17 encompass limitations that are similar to limitations of claim 6.  Thus, it is rejected with the same rationale applied against claim 6 above.

Claims 7 and 18,
Novlan does not disclose wherein the acknowledgement position indication is selective between at least two 
Seo discloses wherein the acknowledgement position indication is selective between at least two (The first PUCCH format may be PUCCH format 3, and the second PUCCH format may be PUCCH format 1a/1b, ¶ [0013] The ACK/NACK information may be transmitted using the first PUCCH format on the decided one PUCCH resource for the first PUCCH format ¶ [0012] the first PUCCH format may be decided by a transmission power control (TPC) field of a PDCCH ¶ [0011] the TPC field of the corresponding PDCCH is interpreted to be an ARI ¶ [0229]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Novlan by using the features, as taught by Seo in order to efficiently improve transfer rate and remarkably improve frequency efficiency ¶ [0062]. 
Claim 18 encompass limitations that are similar to limitations of claim 7.  Thus, it is rejected with the same rationale applied against claim 7 above.

Claims 8 and 19,
Novlan does not disclose wherein the acknowledgment position indication indicates at least one of a timing and a resource for transmitting the acknowledgement signaling.
Seo discloses wherein the acknowledgment position indication indicates at least one of a timing and a resource for transmitting the acknowledgement signaling (the TPC field may be interpreted as a field (i.e., ACK/NACK Resource Indicator (ARI) field) indicating PUCCH resources to be used for ACK/NACK transmission, ¶ [0228]. A variety of control information, [for example, hopping flag, RB allocation, Modulation Coding Scheme (MCS), Redundancy Version (RV), New Data Indicator (NDI), Transmit Power Control (TPC), cyclic shift DM RS (demodulation reference signal), UL index, Channel Quality Information (CQI) request, DL assignment index, HARQ process number, TPMI (Transmitted precoding matrix indicator), Precoding Matrix Indicator (PMI) confirmation, etc.] ¶ [0208]).

Claim 19 encompass limitations that are similar to limitations of claim 8.  Thus, it is rejected with the same rationale applied against claim 8 above.

Claims 9 and 20,
Novlan does not disclose wherein the control signaling comprises at least one message, wherein each message may comprise at least one acknowledgement position indication.
Seo discloses wherein the control signaling comprises at least one message, wherein each message may comprise at least one acknowledgement position indication (In PDCCH(s) corresponding to the next DL assignment, the TPC field may be interpreted as a field (i.e., ACK/NACK Resource Indicator (ARI) field) indicating PUCCH resources to be used for ACK/NACK transmission, ¶ [0228]. PUCCH resources for transmitting ACK/NACK of several PDSCHs transmitted over several subframes and/or several CCs may be determined from PDCCH ARI (i.e., TPC field of PDCCH of DAI>1) ¶ [0230], RRC signaling ¶ [0207, 0235]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Novlan by using the 
Claim 20 encompass limitations that are similar to limitations of claim 9.  Thus, it is rejected with the same rationale applied against claim 9 above.

Claims 10 and 21,
	Novlan discloses wherein the acknowledgment position indication pertains to one data element (a single bitmap, with each bit corresponding an Acknowledgement (ACK) or Negative Acknowledgement (NACK) value for a different D2D transmission channel, can be configured for the receiving UE to report, ¶ [0445], interpreted as each bit of ACK or NACK value for D2D transmission channel as each of ack substructures mapped to data elements, a single bitmap with each bit interpreted as position indication…UE performing direct transmission is configured by the network and is indicated to the UE by common (e.g. SIB) or dedicated (e.g. RRC) control signaling, ¶ [0407, ¶ [0006]]).
Claim 21 encompass limitations that are similar to limitations of claim 10.  Thus, it is rejected with the same rationale applied against claim 10 above.

Claim 13,
Novlan does not disclose wherein a timing represents a time interval like a slot for transmitting the acknowledgement signaling.
Seo discloses wherein a timing represents a time interval like a slot for transmitting the acknowledgement signaling (In a subframe of a normal CP, provided that three symbols of a single slot are used for RS transmission and four symbols are used for ACK/NACK transmission ¶ [0170]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Novlan by using the features, as taught by Seo in order to efficiently improve transfer rate and remarkably improve frequency efficiency ¶ [0062].  

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novlan in view of Seo and further in view of Park et al., (US 2014/0050165 A1, herein after Park).
Claims 11 and 22, 
	Novlan and Seo do not disclose wherein the acknowledgement position indication comprises a resource selection indication .
Park discloses wherein the acknowledgement position indication comprises a resource selection indication ( user equipment is configured to receive DCI through EPDCCH, an "ACK/NACK resource indicator (or indication)" (hereinafter referred to as "ARI") information region for the user equipment may be defined within downlink scheduling information … ARI values included in corresponding downlink scheduling information, offset.sub.explicit.sup.(k) values may be applied to a corresponding user equipment… an information field for configuration of ARI may be newly defined in DCI formats (e.g., DCI formats 1A, 2A, 2B, 2C, etc.) for downlink scheduling information ¶ [0137]. Tables 2, 7.  It is interpreted that different formats as difference resources that are used to respond for ACK/NACK signaling. ).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Novlan and Seo by using the features, as taught by Park in order to efficiently improve performance and capacity of downlink control channel, ¶ [0004].
Claim 22 encompass limitations that are similar to limitations of claim 11.  Thus, it is rejected with the same rationale applied against claim 11 above.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novlan in view of Seo and further in view of Tiirola et al., (US 2018/0359072 A1, herein after Tiirola).
Claim 12,
Novlan discloses acknowledgement position indicating acknowledgement substructure of a resource a data element is mapped (a single bitmap, with each bit corresponding an Acknowledgement (ACK) or Negative Acknowledgement (NACK) value for a different D2D transmission channel, can be configured for the receiving UE to report, ¶ [0445], interpreted as each bit of ACK or NACK value for D2D transmission channel as each of ack substructures mapped to data elements, a single bitmap with each bit interpreted as position indication…UE performing direct transmission is configured by the network and is indicated to the UE by common (e.g. SIB) or dedicated (e.g. RRC) control signaling, ¶ [0407, ¶ [0006]]).
	Novlan and Seo do not disclose wherein the acknowledgement position indication comprises a timing indication 
	Tiirola discloses wherein the acknowledgement position indication comprises a timing indication (¶ [0045], Figs. 3, 6 and 7 ARI configuration indicate PUCCH resources, timings).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Novlan and Seo by using the features, as taught by Tiirola in order to efficiently improve the quality of service, ¶ [0074].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lei et al., (US 2019/0166584 A1, herein after Lei).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473